Citation Nr: 9915237	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating for low back strain in excess of 
the currently assigned 20 percent rating. 

2.  Entitlement to a rating for bilateral knee arthritis and 
chondrosis in excess of the currently assigned 10 percent 
rating. 

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
bilateral hip disability as the result of a Department of 
Veterans Affairs (VA) examination. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel





INTRODUCTION

The veteran served on active duty from December 1982 to June 
1995, with one year and 10 months additional prior active 
service. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in January 1996 and March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The January 1996 rating decision 
granted service connection for low back strain with 
limitation of motion and assigned a 20 percent rating, and 
granted service connection for bilateral knee strain and 
assigned a 10 percent rating.  A March 1998 rating decision 
found that the veteran's claim for compensation under 
38 U.S.C. § 1151 was not well grounded. 

An April 1997 RO rating decision denied service connection 
for prostatitis and direct service connection for a bilateral 
hip condition.  As the veteran did not enter notice of 
disagreement with these decisions, these issues are not 
currently on appeal to the Board. 


FINDINGS OF FACT

1.  The veteran's service-connected low back strain is 
primarily manifested by lumbosacral pain and stiffness, 
degenerative joint disease of the lumbosacral spine, 
limitation of motion of the lumbar spine to 45 degrees of 
flexion and 20 degrees of backward extension, and paraspinal 
muscle spasm. 

2.  The veteran's service-connected bilateral knee disability 
is primarily manifested by normal extension and flexion to 
135 degrees with some crepitus, and complaints of vague 
anterior knee pain or ache with prolonged activity; there is 
no current medical evidence of painful motion due to 
arthritis or any other functional limitation of either knee.

3.  There is no medical evidence of record of a link between 
the veteran's bilateral hip disorder, including a chronic 
worsening of an underlying bilateral hip disability, and a 
March 1997 VA examination.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of the 
currently assigned 20 percent rating for low back strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5292, 5295 (1998).

2.  The schedular criteria for a rating in excess of the 
currently assigned 10 percent rating for bilateral knee 
arthritis and chondrosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (1998).

3.  The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 for a bilateral hip disability as the result 
of a VA examination is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating of Service-Connected Disabilities

Initially, the Board notes that the veteran has presented 
claims for ratings in excess the currently assigned ratings 
that are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims as to these 
issues that are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  In this 
regard, the Board notes the veteran's reference to treatment 
reports in March and April 1998, alleging that a physical 
examination was not conducted.  However, it is unclear as to 
what the veteran is referring; there are no treatment records 
in the claims file reflecting treatment or examination on 
those dates.  The veteran references that a year has passed 
since his complaint, but it is unclear from the context if he 
is referring to a VA examination report and treatment records 
dated in March and April 1997.  The Board finds that the 
March 1997 VA examination report, which included the 
veteran's history and complaints, objective clinical 
findings, including range of motion testing, X-ray findings, 
and diagnoses with additional commentary from the examining 
physician, is adequate for rating purposes.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The Court recently held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

A. Rating: Low Back Strain

Diagnostic Code 5295 provides that for a lumbosacral strain 
with muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position, a 20 
percent rating is warranted.  For a severe lumbosacral 
strain, manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides that where there is severe 
limitation of motion of the lumbar spine, a 40 percent rating 
will be assigned.  Where there is moderate limitation of 
motion of the lumbar spine, a 20 percent rating will be 
assigned.  38 C.F.R. § 4.71a.

The veteran contends that his service-connected low back 
strain is manifested by pain, stiffness, and muscle spasms.   
In a statement dated in November 1995, the veteran wrote that 
the worst times dealing with pain were at night and in the 
morning with stiffness, and that pain and stiffness were not 
too prevalent until he sat, lifted, or climbed stairs. 

The veteran complained of low back pain during service 
beginning in 1989.  The service separation examination 
reflects degenerative joint disease of the lumbar spine.  A 
VA examination in December 1991 noted the veteran's 
complaints of pain and morning stiffness of the low back, 
assessed as history of low back syndrome.  

Following the veteran's separation from service in June 1995, 
a VA examination in November 1995 found some pain with 
palpation in the lumbosacral area; and forward flexion to 45 
degrees, backward extension to 20 degrees, left and right 
lateral flexion to 45 degrees, and left and right rotation to 
40 degrees, with objective evidence of pain on motion.  X-
rays revealed questionable minimal narrowing of the vertebral 
interspace L5-S1.  The resulting diagnosis was lower back 
pain, with restricted range of motion, with an otherwise 
normal examination.  

VA outpatient treatment records reflect that in April 1996 
the veteran was diagnosed with degenerative joint disease by 
history and left greater than right lumbar paraspinal muscle 
spasm.  

At a VA compensation examination in March 1997, the veteran 
complained of pain in the sacroiliac joint region 
bilaterally, and pain at night and with bending over or 
prolonged walking.  Objective findings included that the 
veteran walked without a limp, and had well muscularly 
developed lower extremities, findings different than what one 
would expect from the history of pain and limited activity.
VA outpatient treatment records from February to May 1997 
reflect the veteran's complaints of stiffness and low back 
pain in the sacroiliac joints, worse on the right than the 
left.  The assessment was unclear etiology for the veteran's 
pain.  
 
As the evidence of record demonstrates, the veteran's 
service-connected low back strain is primarily manifested by 
lumbosacral pain and stiffness, degenerative joint disease of 
the lumbosacral spine, limitation of motion to 45 degrees of 
flexion and 20 degrees of backward extension, and paraspinal 
muscle spasm.  This symptomatology is encompassed by a 20 
percent rating under Diagnostic Code 5295 for lumbosacral 
strain, which specifically contemplates muscle spasm, and 
even loss of lateral spine motion, which the veteran does not 
have.  38 C.F.R. § 4.71a.  

A 40 percent rating is not warranted, however, as the 
evidence does not demonstrate that the veteran's service-
connected low back strain is manifested by severe lumbosacral 
strain, listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, a marked limitation of forward 
bending in the standing position, a loss of lateral motion, 
or some of the above with abnormal mobility on forced motion.  
While the veteran has been noted to have minimal narrowing or 
irregularity of joint space at L5-S1, the evidence does not 
show that this is productive of abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 

The Board has considered all potentially applicable 
diagnostic codes to determine if a higher disability rating 
is warranted.  While the veteran has limitation of motion to 
45 degrees of flexion and 20 degrees of backward extension, 
this is productive of no more than moderate limitation of 
motion of the lumbar spine.  Thus, a higher rating is not 
warranted under Diagnostic Code 5292.  38 C.F.R. § 4.71a. 

The evidence does not raise a question that a higher rating 
is warranted for any period of time from the January 1996 
rating decision to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  
See Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).  The veteran has not alleged and the record does not 
demonstrate that more recent findings were used in any way to 
deprive him of a higher rating when he was originally rated 
by VA.  At no time since the veteran appealed the original 
rating for low back strain has his symptomatology warranted 
more than a 20 percent rating.   

In accordance with the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board recognizes that pain 
or weakness may result in additional functional limitation, 
and the Board has noted the veteran's subjective complaints 
of low back pain with activity.  However, while there is 
subjective reporting by the veteran of pain and stiffness, 
and pain with activity, the evidence does not reflect that 
such pain, or any other symptom, results in additional 
limitation of range of motion or limitation of function so as 
to warrant a rating in excess of the currently assigned 20 
percent rating for low back strain.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

B. Rating: Bilateral Knee Arthritis and Chondrosis

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, and rated as 
a single disability under the diagnostic code for 
degenerative or hypertrophic arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, an evaluation of 20 
percent may be assigned where there is X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating episodes.  A 10 
percent rating may be assigned in the absence of limitation 
of motion when there is X-ray evidence of involvement of two 
or more major joints or two or more groups of minor joints.  
38 C.F.R. § 4.71a (1998). 

The veteran contends that his bilateral knee disability is 
manifested by degenerative arthritis, and pain and stiffness 
bilaterally, worse on the right than the left.   

A VA examination in December 1991 reflects the veteran's 
complaints of pain and swelling, primarily in the right knee, 
and swelling of the right knee after prolonged weight 
bearing, with no locking and no instability.  Range of motion 
testing revealed right extension to 0 degrees bilaterally, 
with flexion to 125 degrees on the right and 140 degrees on 
the left, with no soft tissue swelling or heat around the 
joints.  The right knee was 1/2 inch smaller in circumference 
than the left.  The resulting diagnosis was a history of 
arthralgia of the right knee.  

A VA examination in November 1995 noted the veteran's 
complaints of degenerative arthritis, and pain and stiffness 
bilaterally, worse on the right than the left.  The resulting 
diagnoses were bilateral knee pain, with pain on range of 
motion, with normal range of motion, and a normal bone 
examination.   

At a VA compensation examination in March 1997, the veteran 
reported a history of knee pain for the previous eight to ten 
years, with no specific injury.  He complained of vague 
anterior knee pain and that the knees ached with prolonged 
sitting and driving.  Objective findings included no 
swelling, deformity, or instability.  Range of motion testing 
of the knees reflected flexion from 0 to 135 degrees on the 
right and left.  The examiner commented that both lower 
extremities were very muscular and well-developed and 
obviously in excellent physical condition.  X-ray examination 
in March 1997 resulted in the impression of normal right and 
left knees.  The diagnosis was mild patellofemoral chondrosis 
of both knees etiologically unrelated to any specific 
activity or event, which caused very little disability.

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis is rated based on limitation of motion 
of the affected joint under the appropriate limitation-of-
motion code; where there is some limitation of motion, but to 
a degree which would be noncompensable under the limitation-
of-motion code, a 10 percent rating may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 provides that 
limitation of flexion of the leg is rated zero percent when 
limited to 60 degrees, and a 10 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 provides 
that limitation of extension of the leg is rated 0 percent 
when limited to 5 degrees, and 10 percent when limited to 10 
degrees. 

The evidence of record reflects that the veteran's service-
connected bilateral knee disability is manifested by normal 
extension and flexion to 135 degrees, and patellofemoral 
chondrosis, with subjective complaints of vague anterior knee 
pain or ache with prolonged activity.  As the veteran is 
found to have flexion to 135 degrees, and there is no 
indication of any limitation of extension of either knee, the 
evidence does not reflect that a compensable rating is 
warranted for either joint based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In fact, the 
most recent VA examiner indicated that the range of motion 
for the veteran's knees was normal.  Diagnostic Code 5003 
provides, however, that a 10 percent rating may be assigned 
in the absence of limitation of motion where there is X-ray 
evidence of arthritis of two or more major joints.  38 C.F.R. 
§ 4.71a.  A 10 percent rating is recognition of the pain 
associated with this disability.  See 38 C.F.R. § 4.59.  Here 
the most recent X-rays of the veteran's knees, obtained in 
1995 and again in March 1997, were negative for arthritis of 
either joint.  Even assuming current arthritis, however, does 
not result in a rating in excess of 10 percent (Id) in the 
absence of some limitation of motion  (Code 5003), painful 
motion due to arthritis (see Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991)), or other functional limitation due to 
the service-connected disability, such as instability or 
subluxation of the joint (see 38 C.F.R. § 4.71a, Code 5257).  
As to the question of painful motion, the Board is cognizant 
of the fact that 38 C.F.R. § 4.59 (1998) provides that "[i]t 
is the intention to recognize actual painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint."  Read 
together, Diagnostic Code 5003 and section 4.59 thus 
prescribe that painful motion of a major joint or group of 
joints caused be degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating under Diagnostic Code 
5003, even though there is no actual limitation of motion.  
Lichtenfels, supra.  However, while the veteran contends that 
he has knee symptoms such as pain upon use, clinical 
evaluations in recent years have showed no painful knee 
motion upon physical examination and, in any event, as noted 
above, X-rays in recent years show no arthritic knee joint.

The evidence does not raise a question that a higher rating 
is warranted for any period of time from the January 1996 
rating decision to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  
See Fenderson. At no time since the veteran appealed the 
original rating has his bilateral knee symptomatology 
warranted more than a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261. 
 
In accordance with the holding of the Court in DeLuca, 8 Vet. 
App. 202, the Board notes the veteran's complaints of 
bilateral knee pain with activity.  However, while there is 
subjective reporting by the veteran of pain and stiffness, 
and pain with activity, the evidence does not reflect that 
such pain or stiffness results in any limitation of motion or 
limitation of function so as to warrant a rating in excess of 
the currently assigned 10 percent rating.  See 38 C.F.R. 
§ 4.40.  In this regard, the Board notes the VA examiner's 
conclusion that the veteran was in excellent physical 
condition, and that his bilateral knee disability caused very 
little disability.  Additionally, as noted above, the 
veteran's disability is not productive of subluxation or 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998). 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
rating issues on appeal the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).

II. 38 U.S.C.A. § 1151 Claim for Hip

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves a question 
of medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
claimant cannot meet his burden simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, submission 
to an examination, or the pursuit of a course of vocational 
rehabilitation, compensation shall be awarded in the same 
manner as if such disability were service connected.

The issue before the Board is whether the veteran has 
additional disability, including aggravation of pre-existing 
disability, of the hips, as a result of VA examination. 

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 
(1994), he still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the veteran must submit competent evidence that 
additional disability occurred as the result of VA treatment.  
38 U.S.C.A. §§ 1151, 5107(a).

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800. 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, it is necessary to show that additional 
disability is actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  The mere fact of aggravation 
alone will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2).

The veteran now contends that he has stiffness and pain of 
the hips as the result of a VA compensation examination 
conducted in March 1997, or that he has increased pain of the 
right sacroiliac joint as the result of that examination.  He 
contends this is the result of the VA examiner exerting 
pressure while he was lying on his back during the 
compensation examination for his knees and back.  The veteran 
does not contend that he has additional disability of the 
hips as the result of VA hospitalization or medical or 
surgical treatment or in pursuit of a course of vocational 
rehabilitation. 

The veteran previously contended that current hip disability, 
including hip pain, was due to "a long period of time in the 
Marine Corps.  Situps and running took its toll."  In a 
rating decision issued April 3, 1997, the RO denied direct 
service connection for a bilateral hip condition as being a 
not well-grounded claim.  Shortly after receipt of notice and 
a copy of this rating decision, the veteran wrote a letter to 
the director of the VA hospital, contending that his hip 
stiffness and pain was the result of the March 1997 VA 
compensation examination.  This letter, which was received by 
the RO on April 11, 1997, was construed to be a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  

In determining whether there is additional disability 
following the March 1997 VA compensation examination, the 
Board notes that the veteran's physical condition immediately 
prior to the claimed injury on which the claim for 
compensation is based consisted of mild sacroiliac joint 
arthritis with mild degenerative joint disease of both hips, 
manifested by hip pain.  At the March 1997 VA compensation 
examination at which the veteran alleges injury occurred, the 
veteran reported that he had experienced hip pain since 
physical activity in service, and that he had degenerative 
joint disease of the hips, and complained of pain in the 
buttock and sacroiliac joint region bilaterally.  VA X-ray 
examination in March 1997 revealed normal right and left 
hips.  The diagnosis at the March 1997 VA compensation 
examination was mild sacroiliac joint arthritis with mild 
degenerative joint disease of both hips not etiologically 
related to any specific activity or event. 

Subsequent to the March 1997 VA compensation examination, the 
only additional symptomatology alleged is increased pain of 
the right hip.  VA outpatient treatment records from February 
to May 1997 reflect that, on March 17, 1997, the veteran 
called and reported that he had increased pain in the right 
hip since a VA compensation examination the previous week.  
On April 27, 1997, the veteran was seen with complaints of 
increased pain in the right sacroiliac joint which radiated 
down the left leg.  The assessment was unclear etiology for 
the veteran's pain.  In this regard, while there is notation 
of complaint of increased right hip pain, there is no medical 
evidence of record of additional disability of the veteran's 
underlying bilateral hip disorder of sacroiliac joint 
arthritis with degenerative joint disease.  38 C.F.R. 
§ 3.358(b). 

Even assuming, arguendo, that there was additional disability 
of increased pain following the March 1997 VA compensation 
examination, there is no competent medical evidence of record 
that additional disability of the veteran's pre-existing 
bilateral hip disorder was the result of the March 1997 VA 
examination.  Notwithstanding the veteran's report on April 
27, 1997 that he had increased right hip pain following the 
March 1997 VA examination, the treating physician assessed 
unclear etiology for the veteran's pain.  

With regard to the veteran's belief that his pre-existing 
right hip disorder was either caused or aggravated by the 
March 1997 VA compensation examination, the Board notes that, 
while the veteran is competent to testify as to 
symptomatology he has experienced at any time, he is not 
competent to offer a medical opinion that the March 1997 VA 
examination caused his hip disability or caused additional 
disability of his pre-existing hip disorder.  In this regard, 
the Board would point out that a lay person, untrained in the 
field of medical diagnostics, is incompetent to offer an 
opinion which requires specialized medical knowledge.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. 
492.  The veteran has not offered any medical evidence to 
show that the preexisting, underlying bilateral hip pathology 
was chronically worsened as the result of VA examination.  
The veteran's statements do not constitute medical evidence 
because there is no indication that he has the medical 
training, expertise, or diagnostic ability to competently 
link the examination with the alleged subsequent increase in 
hip disability.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  The Board views its discussion as sufficient to 
inform the veteran that medical evidence of causation is 
necessary to complete his application for compensation under 
the provisions of 38 U.S.C.A. § 1151 for a bilateral hip 
disability as the result of examination by VA.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 



ORDER

A rating for low back strain in excess of the currently 
assigned 20 percent rating is denied. 

A rating for bilateral knee arthritis and chondrosis in 
excess of the currently assigned 10 percent rating is denied. 

The veteran's claim for compensation under 38 U.S.C. § 1151, 
for a bilateral hip disability as the result of a VA 
examination, having been found to be not well grounded, is 
denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

